  Case: 1:21-cv-01916 Document #: 33-1 Filed: 05/16/21 Page 1 of 3 PageID #:2095




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SHENZHEN ZHEN PIN ZHENG
 DIGITAL ELECTRONIC
 TECHNOLOGY CO., LTD

                        Plaintiff,                      Civil Action No. 1:21-cv-01916

                v.                                       JURY TRIAL DEMANDED

 THE PARTNERSHIPS AND                                      Judge: John J. Tharp, Jr.
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,


                        Defendants.


                             DECLARATION OF STEVENSON MOORE

       I, Stevenson Moore hereby declare, and state as follows:

       1.      I am an attorney with the law firm Ni, Wang & Massand, PLLC. I am over the age

of eighteen and make this declaration from personal knowledge, unless otherwise indicated below.

I make this declaration in support of Plaintiff’s Second Motion to Extend the Temporary

Restraining Order.

       2.      I represent Plaintiff Shenzhen Zhen Pin Zheng Digital Electronic Technology Co.,

Ltd. (“Plaintiff”) in the above-styled case.

       3.      Since the entry of this Court’s Temporary Restraining Order, Plaintiff has worked

diligently to comply with the terms of the order.

       4.      I served copies of the Temporary Restraining Order on the third parties identified

in the Temporary Restraining Order (i.e, Amazon.com, Aliexpress.com, Wish.com, Alibaba.com,
  Case: 1:21-cv-01916 Document #: 33-1 Filed: 05/16/21 Page 2 of 3 PageID #:2096




eBay.com, and Paypal, Inc.) on April 21, 2021, the same day the Court entered the Temporary

Restraining Order.

       5.      On May 11, 2021, the Amazon.com, Wish.com, and eBay.com Defendants were

served via the email addresses received from Amazon.com, Wish.com, and eBay.com pursuant to

paragraph 7 of this Court’s Temporary Restraining order and copies of the complaint, summons,

Temporary Restraining Order, and Order extending the Temporary Restraining Order. Included

in the email was a link to the website where Defendants may download the complaint, summons,

and Temporary Restraining Order.

       6.      As of this date, Amazon, eBay, and Wish have taken the required steps to comply

with this Court’s Temporary Restraining Order including instituting the account and asset freezes

as well as providing the required discovery.

       7.      I have been in communication with representatives from Alibaba.com and

Aliexpress on several occasions and have provided them with all requested information which they

have requested. In addition, Plaintiffs provided the link to representatives from Alibaba.com and

Aliexpress.com for service on those defendants where they may download copies of the complaint,

summons, and Temporary Restraining Order. Alibaba.com further required Plaintiff to pay

“processing and administrative fees” before they would comply with the Temporary Restraining

Order. Despite the fact that Plaintiff has complied will all of Alibaba.com’s requests and payment,

Plaintiff has yet to receive the required discovery from Alibaba.com or Aliexpress.com.

       8.      Once Plaintiff receives the required information from the Aliexpress.com and

Alibaba.com, Plaintiff can begin the process of identifying and freezing those accounts within the

control of third-party payment processors, including providing the Defendants’ identifying
  Case: 1:21-cv-01916 Document #: 33-1 Filed: 05/16/21 Page 3 of 3 PageID #:2097




information. As such, Plaintiff and the third parties require more time to ensure compliance with

this Court’s Temporary Restraining Order.

       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

       Executed on the 19th day of May, in Richardson, Texas.

                                                           _/s/ Stevenson Moore
                                                           Stevenson Moore
